FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2011 Commission File Number 1-15236 Advantest Corporation (Translation of Registrant’s Name Into English) Shin Marunouchi Center Building 1-6-2, Marunouchi Chiyoda-ku Tokyo 100-0005 Japan (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Material Contained in this Report: 1. English language summary of a current report filed by Advantest Corporation with the Director-General of Kanto Local Finance Bureau pursuant to the Financial Instruments and Exchange Law of Japan, dated July 5, 2011, regarding grants of stock acquisition rights as stock options to be made by Advantest Corporation to directors and employees of Verigy Ltd., a wholly-owned subsidiary of Advantest Corporation, and its subsidiaries. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantest Corporation By: /s/ Yuichi Kurita Name: Yuichi Kurita Title: Director and Senior Executive Officer Date: July 5, 2011
